Title: From Alexander Hamilton to John Steele, 12 August 1799
From: Hamilton, Alexander
To: Steele, John


          
            Sir,
            N. York Augt. 12th. 1799
          
          In answer to yours of the 17th. May I can only inform you that Lt. Newman’s Request to be sent permitted to go to the Natchez cannot be complied with—neither is it possible consistently with other arrangements to agree with yours as it otherwise respects him
          With great regard &
          Mr. Steele—
        